                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

JAMES BAGLEY,                                    §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           2:18-CV-056-D
                                                 §
ALLSTATE FIRE AND CASUALTY                       §
INSURANCE COMPANY,                               §
                                                 §
       Defendant.                                §

                                            ORDER

       On January 22, 2019 the United States Magistrate Judge entered findings and conclusions

on defendant Allstate Fire and Casualty Insurance Company’s October 17, 2018 motion for

summary judgment. The magistrate judge recommends that the motion be denied. No objections

to the findings, conclusions, and recommendation have been filed.

       After making an independent review of the pleadings, files, and records in this case, and the

findings, conclusions, and recommendation of the magistrate judge, the court concludes that the

findings and conclusions are correct. It is therefore ordered that the findings, conclusions, and

recommendation of the magistrate judge are adopted, and defendant’s October 17, 2018 motion for

summary judgment is denied.

       SO ORDERED.

       February 14, 2019.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
